53 F.3d 1090
HUGHES SALARIED RETIREES ACTION COMMITTEE;  Peter Formo;Richard E. Miller;  Norman C. Rigby, Plaintiffs-Appellants,v.ADMINISTRATOR OF the HUGHES NON-BARGAINING RETIREMENT PLAN,Defendant-Appellee.
No. 93-55384.
United States Court of Appeals,Ninth Circuit.
May 19, 1995.

Prior report:  9th Cir., 39 F.3d 1002.
ORDER
WALLACE, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.